Boyden, J.
His Honor was mistaken in holding that the sale of the Clerk and Master could be attacked in this collateral way. This is an action of ejectment under our old system, brought to try the legal title and not any equitable claims to the premises.
The deed of the Clerk and Master passed the legal title to the purchaser, and this title can only be attacked by some proceeding in the nature of a bill in Equity, and not by an action of ejectment. This puts the plaintiff out of Court. This question is so fully discussed, in the case of Doe on demise of Beard and others v. Jack Hall, by his Honor, the present Chief Justice, that we deem it unnecessary to do more than to refer to that case.
His Honor was also mistaken in holding that the husband of the widow and the guardian of the children could not purchase at the sale of the Clerk and Master. His wife had dower in the land, which interest was included in the sale, and being also guardian of the children, the heirs and owners in fee of the land, it was his right and duty to see that the land brought a fair price. What objection can there be to a guardian’s bidding at a sale made by a com*215missioner under a decree of the Court ? Such bid is nothing more than an offer to purchase, and binds no one until it has the sanction of the Court, upon its being made to appear that the sale was fairly conducted, and that the land brought a fair price.
This is quite different from the case of a guardian purchasing at his own sale, where he is both the seller and purchaser, as in the case cited by plaintiff’s counsel.
There is error.
This will be certified.
Per Curiam.

Venire de novo.